In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-11-00165-CR



            MICHAEL JOHNSON, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 202nd District Court
                 Bowie County, Texas
            Trial Court No. 11-F-0048-CR




       Before Morriss, C.J., Carter and Moseley, JJ.
                                            ORDER

       As part of the appellate record in this matter, an original exhibit was transferred to this

Court for our use when this appeal was before us: a CD bearing the markings “B09-02229 D-4”

in an envelope marked “State’s Exhibit 10.” It appears to this Court that the proper repository

for this exhibit should be the District Clerk’s office of Bowie County, Texas. Accordingly, we

order the clerk of this Court to transfer the original exhibit filed in this appeal into the keeping of

the District Clerk of Bowie County by mailing the exhibit to the district clerk via certified mail,

return receipt requested.

       We further order the Bowie County District Clerk, Billy Fox, on receipt of said exhibit, to

sign and return to this Court the enclosed receipt for said exhibit.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: April 23, 2014




                                                  2
                            RECEIPT FOR ORIGINAL EXHIBITS

       I, Billy Fox, District Clerk of Bowie County, hereby acknowledge receipt of the

following original exhibit from the Court of Appeals, Sixth Judicial District, Texarkana, Texas,

in the case of Michael Johnson v. The State of Texas, appellate cause number 06-11-00165-CR;

trial court cause number 11-F-0048-CR: a CD bearing the markings “B09-02229 D-4” in an

envelope marked “State’s Exhibit 10.”




                                                   ___________________________________
                                                   Billy Fox
                                                   Bowie County District Clerk


Date: __________________




                                               3